       Case 4:19-cv-00370-MWB Document 25 Filed 10/06/20 Page 1 of 15



              IN THE UNITED STATES DISTRICT COURT
            FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

PATRICIA RECORD,                                    No. 4:19-CV-00370

             Plaintiff,                             (Judge Brann)

       v.

MAYBROOK-P ORANGEVILLE
OPCO, LLC,

             Defendant.

                          MEMORANDUM OPINION

                                 OCTOBER 6, 2020

      This is a case of employment discrimination brought under federal law and

predicated on this Court’s federal question jurisdiction. On March 4, 2019,

Plaintiff, Patricia Record (“Record”), filed a complaint against Defendant,

Maybrook-P Orangeville Opco, LLC (“Maybrook”), for violating the Americans

with Disabilities Act (“ADA”). Specifically, Record raised discrimination, failure

to accommodate, and illegal retaliation claims against Maybrook. Following the

close of discovery, Maybrook filed a timely motion for summary judgment against

Record.

      The motion is now ripe for disposition; for the reasons that follow,

Maybrook’s motion for summary judgment is granted.
         Case 4:19-cv-00370-MWB Document 25 Filed 10/06/20 Page 2 of 15



I.      STANDARD OF REVIEW

        “One of the principal purposes of the summary judgment rule is to isolate

and dispose of factually unsupported claims or defenses, and we think it should be

interpreted in a way that allows it to accomplish this purpose.”1 Summary

judgment is appropriate where “the movant shows that there is no genuine dispute

as to any material fact and the movant is entitled to judgment as a matter of law.”2

“Facts that could alter the outcome are ‘material facts,’ and disputes are ‘genuine’

if evidence exists from which a rational person could conclude that the position of

the person with the burden of proof on the disputed issue is correct.”3 “A

defendant meets this standard when there is an absence of evidence that rationally

supports the plaintiff’s case.”4 “A plaintiff, on the other hand, must point to

admissible evidence that would be sufficient to show all elements of a prima facie

case under applicable substantive law.”5

        “The inquiry involved in a ruling on a motion for summary judgment or for

a directed verdict necessarily implicates the substantive evidentiary standard of

proof that would apply at the trial on the merits.”6 Thus, “if the defendant in a run-

of-the-mill civil case moves for summary judgment or for a directed verdict based



1
     Celotex Corp. v. Catrett, 477 U.S. 317, 323–24 (1986).
2
     Fed. R. Civ. P. 56(a).
3
     Clark v. Modern Grp. Ltd., 9 F.3d 321, 326 (3d Cir. 1993) (Hutchinson, J.) (citing Anderson
     v. Liberty Lobby, Inc., 477 U.S. 242, 255 (1986) and Celotex, 477 U.S. at 322).
4
     Clark, 9 F.3d at 326.
5
     Id.
6
     Liberty Lobby, Inc., 477 U.S. at 252.
                                                -2-
         Case 4:19-cv-00370-MWB Document 25 Filed 10/06/20 Page 3 of 15



on the lack of proof of a material fact, the judge must ask himself not whether he

thinks the evidence unmistakably favors one side or the other but whether a fair-

minded jury could return a verdict for the plaintiff on the evidence presented.”7

“The mere existence of a scintilla of evidence in support of the plaintiff’s position

will be insufficient; there must be evidence on which the jury could reasonably

find for the plaintiff.”8 “The judge’s inquiry, therefore, unavoidably asks . . .

‘whether there is [evidence] upon which a jury can properly proceed to find a

verdict for the party producing it, upon whom the onus of proof is imposed.’”9 The

evidentiary record at trial, by rule, will typically never surpass that which was

compiled during the course of discovery.

        “A party seeking summary judgment always bears the initial responsibility

of informing the district court of the basis for its motion, and identifying those

portions of the pleadings, depositions, answers to interrogatories, and admissions

on file, together with the affidavits, if any, which it believes demonstrate the

absence of a genuine issue of material fact.”10 “Regardless of whether the moving

party accompanies its summary judgment motion with affidavits, the motion may,

and should, be granted so long as whatever is before the district court demonstrates




7
     Id.
8
     Id.
9
     Id. (quoting Schuylkill & Dauphin Imp. Co. v. Munson, 81 U.S. 442, 447 (1871)).
10
     Celotex, 477 U.S. at 323 (internal quotations omitted).
                                                -3-
         Case 4:19-cv-00370-MWB Document 25 Filed 10/06/20 Page 4 of 15



that the standard for the entry of summary judgment, as set forth in Rule 56(c), is

satisfied.”11

        Where the movant properly supports his motion, the nonmoving party, to

avoid summary judgment, must answer by setting forth “genuine factual issues that

properly can be resolved only by a finder of fact because they may reasonably be

resolved in favor of either party.”12 For movants and nonmovants alike, the

assertion “that a fact cannot be or is genuinely disputed” must be supported by:

(i) ”citing to particular parts of materials in the record” that go beyond “mere

allegations”; (ii) ”showing that the materials cited do not establish the absence or

presence of a genuine dispute”; or (iii) “showing . . . that an adverse party cannot

produce admissible evidence to support the fact.”13

        “When opposing summary judgment, the non-movant may not rest upon

mere allegations, but rather must ‘identify those facts of record which would

contradict the facts identified by the movant.’”14 Moreover, “if a party fails to

properly support an assertion of fact or fails to properly address another party’s

assertion of fact as required by Rule 56(c), the court may . . . consider the fact

undisputed for purposes of the motion.”15 On a motion for summary judgment,




11
     Id.
12
     Liberty Lobby, 477 U.S. at 250.
13
     Fed. R. Civ. P. 56(c)(1).
14
     Port Auth. of N.Y. and N.J. v. Affiliated FM Ins. Co., 311 F.3d 226, 233 (3d Cir. 2003) (Weis,
     J.).
15
     Fed. R. Civ. P. 56(e)(2).
                                                 -4-
          Case 4:19-cv-00370-MWB Document 25 Filed 10/06/20 Page 5 of 15



“the court need consider only the cited materials, but it may consider other

materials in the record.”16

         Finally, “at the summary judgment stage the judge’s function is not himself

to weigh the evidence and determine the truth of the matter but to determine

whether there is a genuine issue for trial.”17 “There is no issue for trial unless there

is sufficient evidence favoring the nonmoving party for a jury to return a verdict

for that party.”18 “If the evidence is merely colorable . . . or is not significantly

probative, summary judgment may be granted.”19

II.      BACKGROUND20

         A.      Record’s Employment with Maybrook

         Record was hired by Maybrook, a health and rehabilitation center, in March

2014 as an Activity Aide.21 During its pre-employment medical screening,

Maybrook discovered that Record suffered from Coronary Artery Disease.22

However, concluding that Record would be able to perform the core duties of an

Activity Aide, Maybrook hired her.23 These duties included “ensuring that the




16
      Fed. R. Civ. P. 56(c)(3).
17
      Liberty Lobby, 477 U.S. at 249.
18
      Id.
19
      Id. at 249–50 (internal citations omitted).
20
      These serve as the undisputed facts drawn from the parties’ statements of material facts,
      affidavits, and exhibits. They are recounted in the manner most favorable to Record, who is
      the party opposing summary judgment.
21
      Doc. 18 at ¶ 1; Doc. 21 at ¶ 1.
22
      Doc. 18 at ¶ 8. Neither party disputes that Coronary Artery Disease can constitute a disability
      under the ADA.
23
      Id.
                                                  -5-
          Case 4:19-cv-00370-MWB Document 25 Filed 10/06/20 Page 6 of 15



emotional, recreational, and social needs of the residents are met and maintained

on an individual basis,” as well as being responsible for other tasks like mail

delivery and accompanying residents outside for smoke breaks.24 Beyond these

responsibilities, Activity Aides are expected to “refrain from engaging in

inconsiderate and/or disrespectful conduct towards others.”25

         Prior to her termination, Record was disciplined by Maybrook seven times.

In September 2015, Record was counseled for leaving residents unattended during

their smoke breaks.26 Later that year, she agreed to attend sensitivity training after

several resident reports led to an investigation against Record.27 A month later,

Record received a written warning for her “job performance, attitude, and

[disrespectful] treatment of others in the facility.”28 In December 2015, Record

was suspended for failing to adequately supervise residents, which resulted in one

resident striking another.29

         In February 2018, Record received a written warning for forgetting to take

residents outside for their scheduled smoke breaks.30 Later that month, Record was

issued another written warning after a volunteer claimed that Record was “rude

and made her feel uncomfortable.”31 Then, in May 2018, Record received yet


24
     Id. at ¶¶ 6-7.
25
     Id. at ¶ 13.
26
     Id. at ¶¶ 18, 21.
27
     Id. at ¶ 25.
28
     Id. at ¶¶ 31-32.
29
     Id. at ¶ 34.
30
     Id. at ¶¶ 36-37.
31
     Id. at ¶ 39.
                                          -6-
         Case 4:19-cv-00370-MWB Document 25 Filed 10/06/20 Page 7 of 15



another written warning for making the daughter of a resident cry.32 Finally,

Record was suspended on August 23, 2018 after Maybrook received reports that

Record “continued to be disrespectful to residents,” would yell at residents, and

sometimes used foul language when doing so.33 Record was ultimately terminated

four days later on August 27, 2018.34 In the reports prepared by Maybrook,

Record contested and challenged the basis for all of the disciplinary actions taken

against her in 2018, including the suspension which resulted in her termination.35

        Throughout her employment, Maybrook did not receive any requests from

Record to change or modify her responsibilities as an Activity Aide to

accommodate her disability (Coronary Artery Disease).36 Record does not allege

that any Maybrook employees made disparaging remarks about her disability and

does not offer any details regarding her termination beyond the disciplinary reports

prepared by Maybrook.




32
     Id. at ¶¶ 40-41.
33
     Id. at ¶ 43.
34
     Id. at ¶ 46.
35
     Doc. 21-4 at 2-4.
36
     Record argues that there is a genuine dispute as to whether she requested Maybrook to
     accommodate her disability. But because Record supports this allegation only by citing to her
     complaint, a near-identical complaint filed with the Equal Employment Opportunity
     Commission, and an interrogatory citing to her complaint, she has failed to meet her
     evidentiary burden of establishing the existence of a genuine dispute. Doc. 21-1; Doc. 21-2;
     Doc. 21-3; see Fed. R. Civ. P. 56(c)(1) (“[I]f a party fails to properly support an assertion of
     fact or fails to properly address another party’s assertion of fact as required by Rule 56(c), the
     court may . . . consider the fact undisputed for purposes of the motion.”). Consequently, this
     Court will consider it undisputed that Maybrook did not receive a request from Record to
     accommodate her disability.
                                                  -7-
         Case 4:19-cv-00370-MWB Document 25 Filed 10/06/20 Page 8 of 15



        Following her termination, Record filed a charge with the Equal

Employment Opportunity Commission (“EEOC”) on January 17, 2019 alleging her

supervisor at Maybrook discriminated against her in violation of the ADA.37 She

subsequently filed the complaint in the present case on March 14, 2019.38 The

complaint alleged that secondhand smoke that Record was exposed to while

supervising residents aggravated her disability.39 She claimed that she asked her

supervisor if she could observe residents’ smoke breaks from inside a glass door,

but that her supervisor refused.40 Additionally, Record alleged that she was

disciplined for supervising residents from behind a glass door and that she

repeatedly told employees at Maybrook that second hand smoke was aggravating

her health condition.41

        B.      Record’s Witness Statements

        Record introduces two affidavits from former Maybrook employees.42 The

first affidavit is from Karen Relyvelvd, a friend and former co-worker of Record

who worked as a housekeeper at Maybrook between 2016 and 2018.43 Relyvelvd



37
     Doc. 21-2 at 3. The allegations in this charge essentially mirror those made in the complaint.
     Id. Record also filed a charge with the Pennsylvania Human Rights Commission on October
     9, 2018, however, information regarding the disposition of that charge is not included in the
     record. Id.
38
     Doc. 1.
39
     Id. at ¶ 17.
40
     Id. at ¶ 18.
41
     Id. at ¶ 19.
42
     Doc. 21-2 at 4-5. It is unclear whether these affidavits were submitted with Record’s EEOC
     charge or whether they were first introduced in connection to this case. Regardless, the Court
     will consider them as evidence for purposes of this motion.
43
     Id. at 4.
                                                -8-
         Case 4:19-cv-00370-MWB Document 25 Filed 10/06/20 Page 9 of 15



states that she never personally witnessed Record neglecting any residents.44

Further, despite working in a different department, Relyvelvd saw Record being

exposed to secondhand smoke while supervising residents outside on their smoke

breaks.45 At some point between 2016 and 2018, Record told Relyvelvd that the

“secondhand smoke she was exposed to [while supervising residents outside]

irritated her lungs and caused difficulties in her breathing.”46 It is not clear,

however, at what time or under what circumstances this statement was made.

Throughout this time period, Relyvelvd also observed Record occasionally

supervising residents’ smoke-breaks from inside a glass door without any issues or

problems arising.47

        The second affidavit is from Scott Lamerand, a former employee who

worked at Maybrook from Fall 2014 through Fall 2016.48 Lamerand did not

personally know Record, and his affidavit primarily serves to detail certain

management practices that he witnessed while employed at Maybrook.49 His

affidavit implicates two Maybrook employees: Denise Whitmire, the Director of


44
     Id.
45
     Id.
46
     Id. Because this statement is not dispositive for the present motion, the Court does not address
     whether it constitutes hearsay and would thus be excluded from consideration for purposes of
     a motion for summary judgment. Fraternal Order of Police, Lodge 1 v. City of Campden, 842
     F.3d 231, 238 (3d Cir. 2016) (“The rule in this Circuit is that hearsay statements can be
     considered on a motion for summary judgment if they are capable of being admissible at trial.”)
     (quoting Steelwagon Mfg. Co. v. Tarmac Roofing Sys., 63 F.3d 1267, 1275 n. 17 (3d Cir.
     1995)).
47
     Id.
48
     Id. at 5.
49
     Id.
                                                 -9-
        Case 4:19-cv-00370-MWB Document 25 Filed 10/06/20 Page 10 of 15



Nursing, and Loree Lovulis, the Nursing Home Administrator.50 Lamerand states

that Whitmire had a practice of encouraging “problem employees” (i.e., employees

that Whitmire did not like) to quit by increasing or changing their

responsibilities.51 This was sometimes accomplished by “moving [“problem

employees”] to assignments which would aggravate a medical condition that the

individual requested an accommodation for.”52 Lamerand further attests that

Lovulis approved of this practice.53

        Additionally, on several occasions, Lamerand observed Whitmire alter or

delete incident reports or nursing notes that Lamerand had written “in order to

protect the facility from liability.”54 But when Lamerand raised apprehensions

about these practices with Loree Levulis, she told him that “it was not [his]

concern.”55 According to Lamerand, Levulis failed to take any action to remedy

the situation. Lamerand also asserts that Levulis would sometimes discipline

employees without providing them with documentation of their charges, and would




50
     Id.
51
     Id.
52
     Id. Lamerand asserts that Whitmire would also move employees into new and unfamiliar
     assignments or give them impossibly high workloads. Id. The purpose of this was to
     encourage employees to quit so that Maybrook would not have to pay unemployment benefits
     if the employee was terminated. Id.
53
     Id.
54
     Id. It is unclear what form of liability Lamerand is referring to.
55
     Id.
                                                 - 10 -
         Case 4:19-cv-00370-MWB Document 25 Filed 10/06/20 Page 11 of 15



write that the employee “refused to sign” the disciplinary report even though they

were unaware of the nature of what they were being charged with.56

III.    DISCUSSION

        A.      Discrimination

        Maybrook is entitled to summary judgment as to Record’s discrimination

claim. Record’s claim, raising only circumstantial evidence of discrimination, falls

under the McDonell Douglas burden shifting framework.57 Under this framework,

plaintiffs must first establish a prima facie case of discrimination.58 If the plaintiff

can do so, the employer then must articulate (and provide evidence to support) a

legitimate, nondiscriminatory reason which, “taken as true, would permit the

conclusion that there was a nondiscriminatory reason for the adverse action.”59 “If

the defendant carries this burden of production, the presumption raised by the

prima facie case is rebutted.”60 “The plaintiff then has ‘the full and fair

opportunity to demonstrate,’ through presentation of his own case . . . ‘that the

proffered reason was not the true reason for the unemployment decision.’”61

        To establish a prima facie case of discrimination under the ADA, a plaintiff

must show: “(1) he is a disabled person within the meaning of the ADA; (2) he is



56
     Id. It is unclear whether employees simply refused to sign their disciplinary reports or whether
     Levulis would write this before an employee had a chance to respond.
57
     411 U.S. 792 (1973). Doc. 20 at 7; Doc. 22 at 2.
58
     McDonell Douglas, 411 U.S. at 802.
59
     St. Marty’s Honor Center v. Hicks, 509 U.S. 502, 509 (1993).
60
     Id. (quoting Texas Dept. of Community Affairs v. Burdine, 450 U.S. 248, 255 (1981)).
61
     Id. (quoting Burdine, 450 U.S. at 256).
                                               - 11 -
         Case 4:19-cv-00370-MWB Document 25 Filed 10/06/20 Page 12 of 15



otherwise qualified to perform the essential functions of the job, with or without

reasonable accommodations by the employer; and (3) he has suffered an otherwise

adverse employment decision as a result of discrimination.”62

        Maybrook concedes the first two elements have been satisfied but contests

the third.63 It argues that summary judgment is appropriate because no reasonable

jury could find that Record has established even a prima facie showing that her

termination was the result of discrimination. This Court agrees.

        Record has entirely failed to produce any evidence supporting a claim of

discrimination. Her entire claim is premised on the theory that she requested a

reasonable accommodation and was subsequently fired. But despite having ample

time for discovery, Record was unable to produce any evidence that she ever

requested a reasonable accommodation. Beyond allegedly requesting a reasonable

accommodation, Record does not point to any other action taken by a Maybrook

employee that would suggest she was discriminated against.64




62
     Williams v. Philadelphia Housing Authority Police Dept., 380 F.3d 751, 761 (3d Cir. 2004),
     superseded by statute on other grounds (quoting Taylor v. Phoenixville School Dist., 184 F.3d
     296, 306 (3d Cir. 1999)).
63
     Doc. 20 at 9.
64
     Record does not, for example, allege that a Maybrook employee made comments about her
     health condition or that her supervisor made any explicit statements prior to terminating her
     that would constitute discrimination. Additionally, Record might have attempted to
     substantiate the allegations made in her complaint by, among other things, deposing relevant
     Maybrook employees or soliciting additional witnesses with personal knowledge of the alleged
     discrimination. But she decided not to do that and instead rests her case entirely on the
     pleadings. This is simply not enough to survive summary judgment.

                                              - 12 -
        Case 4:19-cv-00370-MWB Document 25 Filed 10/06/20 Page 13 of 15



        Moreover, the evidence actually within the record is also of no avail.

Relyvelvd’s affidavit avers only that Record was exposed to secondhand smoke

and that it may have impacted her health. But Relyvelvd does not claim to have

personal knowledge of any discrimination against Record. She does not recount

any statements made between Record and her supervisors or claim to have any

knowledge of the specifics regarding Record’s termination.

        In contrast, Lamerand’s affidavit could provide some circumstantial support

to Record’s claim. However, Record has not introduced any evidence connecting

the general practices described by Lamerand to a discrete incident of

discrimination against Record. As it stands, Lamerand’s claims that Whitmire and

Levulis had a practice of exacerbating employees’ disabilities is not specific

enough to establish that Record was in-fact discriminated against.

        No reasonable jury could find for Record on these facts. Consequently,

Record’s discrimination claim is dismissed.

        B.     Failure to Accommodate

        Maybrook is also entitled to summary judgement as to Record’s failure to

accommodate claim. The ADA specifically provides that an employer

discriminates against an employee when it does not “mak[e] reasonable

accommodations to the known physical or mental limitations of an otherwise

qualified [employee].”65 To succeed on a failure to accommodate claim, a plaintiff


65
     42 U.S.C. § 12112 (2009).
                                         - 13 -
        Case 4:19-cv-00370-MWB Document 25 Filed 10/06/20 Page 14 of 15



must show: “(1) that the employer is subject to the statute under which the claim is

brought; (2) that she is an individual with a disability within the meaning of the

statute in question; (3) that, with or without reasonable accommodation, she could

perform the essential functions of the job; and (4) that the employer had notice of

the plaintiff’s disability and failed to provide such accommodation.”66

        Record’s claim cannot survive summary judgement because she has failed to

produce evidence that she ever requested a reasonable accommodation from

Maybrook. Because there is no other evidence that would support her allegations,

Record’s failure to accommodate claim is dismissed.

        C.     Illegal Retaliation

        Finally, Maybrook is entitled to summary judgment on Record’s illegal

retaliation claim. To establish a prima facie case of illegal retaliation, a plaintiff

must show: “(1) protected employee activity; (2) adverse action by the employer

either after or contemporaneous with the employee’s protected activity; and (3) a

causal connection between the employee’s protected activity and the employer’s

adverse action.”67

        Like her failure to accommodate claim, Record’s illegal retaliation claim

fails because she has not produced evidence that she requested a reasonable

accommodation or engaged in other protected activity. Moreover, she has not


66
     Kralik v. Durbin, 130 F.3d 76, 78 (3d Cir. 1997) (citing Helen v. DiDario, 46 F.3d 325, 331
     (3d Cir. 1995)).
67
     Krouse v. Am. Sterilizer Co., 126 F.3d 494, 500 (3d Cir. 1997).
                                               - 14 -
       Case 4:19-cv-00370-MWB Document 25 Filed 10/06/20 Page 15 of 15



offered specific details or information explaining the circumstances regarding her

firing, and has not submitted affidavits or testimony that would suggest her

termination was retaliatory. Her illegal retaliation claim is thus dismissed.

IV.    CONCLUSION

       Because Record has failed to produce evidence sufficient to survive a

motion for summary judgment for any of her claims, Maybrook’s motion is

granted in its entirety.

       An appropriate Order follows.



                                                 BY THE COURT:


                                                 s/ Matthew W. Brann
                                                 Matthew W. Brann
                                                 United States District Judge




                                        - 15 -
